Citation Nr: 0810187	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06 04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty in the Army National 
Guard from July 1987 to November 1987, and he subsequently 
had periods of inactive duty training.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was remanded by the Board in December 2006 for 
hearings.  An informal conference hearing was conducted in 
April 2007, and a videoconference hearing was conducted 
before the undersigned Veterans Law Judge in August 2007.

At the August 2007 hearing, additional evidence was submitted 
along with a waiver of consideration by the agency of 
original jurisdiction; the evidence consisted of a buddy 
statement, VA radiology report, and VA outpatient treatment 
notes.  The appellant's representative reported that all the 
appellant's VA treatment records had been associated with the 
claims folder.


FINDING OF FACT

The appellant sustained a right knee injury in April 1989 
during inactive duty training with the National Guard; 
current findings for traumatic chondromalacia are 
attributable to right knee injury sustained during inactive 
duty training.


CONCLUSION OF LAW

Traumatic chondromalacia of the right knee is attributable to 
right knee injury sustained during inactive duty training.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
August 2003 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, notice of the disability rating and effective date 
elements was not provided until February 2007, after the 
initial rating decision.  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claim was subsequently readjudicated in April 2007 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  Also, the Board notes that, because 
the claim is granted, as discussed below, any defects in the 
content and timing of the VCAA notice are rendered moot.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred or aggravated in service. 38 C.F.R. § 
3.303(d).

For any period of service in the National Guard and Army 
Reserve, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), or injury 
incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(22)-(24), 106, 1110; 38 C.F.R. 
§§ 3.6, 3.303.

In this case, the appellant testified at a hearing in August 
2007 that he injured his knee while attempting to jump over 
an artillery trail during National Guard annual training.

A review of the evidence reflects that the appellant injured 
his right knee in during inactive duty training with the 
Oregon National Guard.  Specifically, service medical records 
dated April 8, 1989, reflect a history of hitting the right 
knee on "runner of a [H]owitzer while jumping" and 
complaints of sever pain, discomfort, and an inability to 
walk.  Examination showed broken skin with bleeding on 
anterior right patella, swelling around patella, and pain on 
palpation and movement of joint along with numbness on 
patella.  The assessment was possible bruise on right patella 
or slight knee sprain.  The knee was treated with ice pack 
and Ace bandage; he was to take off duty for the evening and 
reassessed after 4 hours rest.  On follow-up 4 hours later, 
the appellant reported an inability to walk and pain in the 
right knee.  Swelling had increased, but was localized to the 
right patella and knee.  The examiner stated that he was 
unsure of severity so the appellant was evacuated via land 
ambulance to BAS.  A final entry one hour later reflects that 
the appellant had a possible broken right patella and he was 
experiencing severe pain; he was evacuated to a medical 
facility for further evaluation and treatment.  The knee was 
splinted.  

An April 8, 1989, treatment note from St Elizabeth Medical 
Center reflects that the appellant was diagnosed with a 
contusion of the right knee patella.  Recommended treatment 
included a knee immobilizer and no field activity for 5 days.  
He was prescribed Tylenol #3.

An individual sick slip dated April 9, 1989, reflects that 
the appellant was treated for swelling and contusion of the 
right knee at St. Elizabeth [Hospital].  A sworn statement 
dated April 9, 1989, from a witness reflects that the 
appellant injured his right knee when he attempted to jump 
over the trail of a howitzer, but instead tripped and landed 
on his knee, which struck the trail of the Howitzer.  The 
appellant proceeded to complete the mission and then was seen 
by the medics.  A sworn statement from the appellant reflects 
essentially the same.

DA Form 2173, dated April 11, 1989, reflects that the 
appellant was on inactive duty training and that the injury 
was considered to have been incurred in line of duty.

Reports of periodic examination dated October 1991 and April 
1993 reflect normal clinical evaluation of the lower 
extremities.  The report of medical history accompanying 
these examinations also reflects a statement of good health.  
The denied "Trick" or locked knee.

The appellant filed a claim for VA compensation in July 2003 
based on right knee injury in 1989-1990 during annual 
training.

In June 2004, a VA examination was conducted.  By history, 
the appellant injured his right knee when he fell against an 
artillery trail (a heavy metal bar).  Patellofemoral pain 
disorder, right knee, superimposed on degenerative joint 
disease was diagnosed.

A lay statement dated June 2005 from J.W. reflects that the 
appellant injured his right knee during training.

VA treatment records dated since September 2006 reflect 
findings for polyarticular arthritis.  An August 2007 x-ray 
study reflects minimal arthritic change of the right knee.

In June 2007, a VA examination was conducted.  By history, 
the appellant injured his right knee in 1989, hitting the 
knee cap on the edge of a Howitzer.  He reported that the 
knee was braced for 4 weeks thereafter.  Examination of the 
knees revealed degenerative changes, more pronounced in the 
left knee, and patellofemoral joint disease in both knees, 
more pronounced in the right knee.  The assessment was 
degenerative joint disease of the right knee.  The examiner 
reviewed the appellant medical records.  The examiner opined 
that the current right knee condition is "neither due to, 
caused by or aggravated beyond normal progression as a result 
of the April 1989 R[right] knee contusion, bruise, or slight 
knee strain."

An August 2007 VA treatment note reflects a history of 
hitting the right knee on a Howitzer in 1989.  He reports 
right knee problems since that injury.  X-ray showed 
degenerative disease with patellofemoral spurring, and 
lateral tracking right patella.  The impression was right 
knee traumatic chondromalacia patella.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence supports service connection for 
traumatic chondromalacia of the right knee.  Reliable 
evidence of record shows that the appellant sustained a right 
knee injury in April 1989 during inactive duty training, 
described as a contusion, bruise, knee strain, and possible 
broken patella.  Furthermore, competent evidence of a current 
right knee disability has been presented.  In June 2004, 
patellofemoral pain disorder, right knee, superimposed on 
degenerative joint disease was diagnosed; and, in June 2007, 
degenerative changes of the right knee were found along with 
findings for patellofemoral joint disease of the knee.  
Moreover, on recent VA treatment in August 2007, the examiner 
diagnosed traumatic chondromalacia of the right knee based on 
history of injury during inactive duty training and current 
examination findings.  The examiner has related the current 
diagnosis to the in-service injury.  Accordingly, service 
connection for traumatic chondromalacia is granted.

The Board acknowledges the negative June 2007 VA medical 
opinion; however, the Board finds that it has diminished 
probative value since it was wholly predicated on the absence 
of documented complaints following the initial injury and did 
not address the etiology of the current clinical findings in 
the absence any intercurrent injury.  As such, this opinion 
has reduced probative value.  The Board notes that the 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993). Greater weight may 
be placed on one physician's opinion over another depending 
on factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).





ORDER

Service connection for traumatic chondromalacia of the right 
knee is granted subject to the laws and regulations governing 
the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


